Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s amendments to the claims, specification, and drawings have overcome all objections and rejections under 35 U.S.C. 112(b).
The claims are not rejected under 35 U.S.C. 101 because the abstract ideas identified in the prior office action are now integrated into a practical application. The abstract ideas are integrated into a practical application because the amended claim language now ties the claims to improvements in a specific technology or device. The claims now recite identifying a sensor from among a plurality of sensors that obtain magneto-encephalograph waveform data.
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, the closes prior arts of record, Jackson et al., US 2017/0164852 (hereinafter Jackson) and Yang et al., US 2014/0025715 (hereinafter Yang) and Makeig et al., US 20050007091 (hereinafter Makeig)  teach the following:
Jackson teaches comparing individual magneto-encephalograph waveform data obtained by each of a plurality of sensors, with at least one piece of characteristic waveform information (e.g. “ detecting action potentials in real-time, which is connected to a remote device capable of performing the processor-intensive tasks of feature extraction and spike classification, thus generating a plurality of predetermined templates (i.e. one piece of characteristic waveform information) for each neuron to be used in a second processing step. In the second step the low-power implantable platform amplifies and filters the extracellular recording, performs ADC and detects action potentials (i.e. individual waveform data obtained by a plurality of sensors, which can be matched on-chip to the predetermined templates”, see abstract and paragraph [0003 which teaches the plurality of sensors, i.e. an electrode array). 
Yang teaches individual waveform data (e.g. Fig. 8A and Paragraph [0059] “FIG. 8A illustrates local field potentials (LFPs) and extra-cellular spikes recorded by the FS neural recording architecture 500 by way of a microwire array implanted in a rat hippocampus” and Fig. 8B top shows obtained waveform data) obtained by a plurality of sensors (e.g. “FSA 200 includes a set of inputs couplable or coupled to a number of electrodes (i.e. a plurality of sensors) that are configured for detecting or receiving electrical signals correlated with or corresponding to neuroelectric activity“, see paragraph [0052]);
determining appearance probability of a characteristic waveform information in at least a certain section of the waveform data, (e.g. “determine a spiking probability map (i.e. appearance probability of characteristic waveform information in at least a certain section of the waveform data) that indicates which signal or data values within a signal or data sequence  probabilistically correspond to neural spikes (i.e. the characteristic waveform information) rather than noise”, see paragraph [0048] and fig. 8B); and 
identifying a time when a section matching with the characteristic waveform information appears based on the appearance probability (see Fig. 14 which shows the time the waveform (top graph) has spikes (bottom graph) based on the appearance probability (center center).  
Makeig teaches  equivalent current dipoles method (e.g. see paragraph [0107]).
However, the prior art fails to anticipate or render obvious a non-transitory computer-readable medium including programmed instructions and method comprising determining appearance probability of characteristic waveform information in at least a certain section of the waveform data, based on a degree of correlation between a peak section of the waveform data and the characteristic waveform information and identifying a concerned sensor based on the appearance probability” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-7, 9-14 also distinguish over the prior art for at least the same reasons as claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862